       Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 STEPHEN P. KELLY,
                                                   CV 21-6-M-DLC-KLD
               Plaintiff,

 vs.                                                ORDER

 IMAGINEIF LIBRARY ENTITY, a
 county library facility; CONNIE
 BEHE, in her official capacity;
 FLATHEAD COUNTY, a local
 Montana governance, and; JANE
 DOE/A.K.A. KELLY, in her official
 capacity, 247 1st Ave. E., Kalispell, MT
 59901.

               Defendants,


       On January 11, 2021, pro se Plaintiff Stephen P. Kelly (“Kelly”) filed a

motion for leave to proceed in forma pauperis (Doc. 1) and lodged a Complaint

against the above-named Defendants under 42 U.S.C. § 1983, challenging the

constitutionality of COVID-19-related face mask requirements imposed at the

ImagineIF Library in Kalispell, Montana. (Doc. 2). Kelly has also filed a Motion

for Preliminary Judgment (Doc. 4), a Motion for Urgent Hearing and Oral

Arguments (Doc. 5), a Motion to Compel (Doc. 6), and a Motion to Direct Service

of the Complaint (Doc. 7).

                                          1
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 2 of 12



                   I.    Motion to Proceed In Forma Pauperis

      Under 28 U.S.C. § 1915(a), a civil proceeding may be commenced without

prepayment of fees upon filing an affidavit showing inability to pay. On January

11, 2021, Kelly completed an “Application to Proceed in District Court without

Prepaying Fees or Costs.” (Doc.1). The information provided in the application is

sufficient to make the showing required by 28 U.S.C. § 1915(a) and the Court

grants his request to proceed in forma pauperis.

                           II.   Screening Requirement

      Because Kelly is proceeding in forma pauperis, the Court must review his

Complaint to determine if the allegations are frivolous or malicious, fail to state a

claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. If so, the Complaint must be dismissed. 28 U.S.C.

§ 1915(e)(2).

      In addition to the screening requirements of § 1915(e)(2), the Court has the

inherent authority to review a pro se complaint to ensure that subject matter

jurisdiction exists. Ruhrgas AG v. Marathon Oil Company, 526 U.S. 574, 583

(1999).

      A.     Mootness




                                           2
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 3 of 12



      Mootness presents a jurisdictional issue. Maldonado v. Lynch, 786 F.3d

1155, 1160 (9th Cir. 2015). The doctrine of mootness derives from the case or

controversy requirement in Article III of United States Constitution, and “requires

that an actual, ongoing controversy exist at all stages of federal court proceedings.”

Bayer v. Neiman Marcus Group, Inc., 861 F.3d 853, 862 (9th Cir. 2017 (quoting

Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1086 (9th Cir. 2011)). A case becomes

moot “when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91

(2013). See also Clark v. City of Lakewood, 259 F.3d 996, 1011 (9th Cir. 2001).

“Mootness turns on the ability of the district court to award effective relief,” which

means that any analysis of mootness must consider the remedies available to the

plaintiff. Bayer, 861 F.3d at 862. If a case becomes moot, it must be dismissed for

lack of subject matter jurisdiction. Pitts, 653 F.3d at 1086-87.

      When considering subject matter jurisdiction, the court may review matters

of public record. Park v. National City Bank of Indiana, 2014 WL 12564360, at *1

n. 2 (C.D. Cal. March 19, 2014) (citing Gemtel Corp. v. Cmty. Redev. Agency of

Los Angeles, 23 F.3d 1542, 1544 n.1 (9th Cir. 1994)). See also Widad v. Brooklyn

Public Library, 2015 WL 7159796, at * n. 2 (E.D. N.Y. Nov. 13, 2015)

(prescreening the pro se plaintiff’s complaint under § 1915(e)(2) and taking

                                          3
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 4 of 12



judicial notice of documents and information publicly available on the defendant’s

website when evaluating subject matter jurisdiction).

      B.     Failure to State a Claim

      Dismissal for failure to state a claim is appropriate when the complaint

“either (1) lacks a cognizable legal theory or (2) fails to allege sufficient facts to

support a cognizable legal theory.” Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir.

2013) (quoting Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

Cir. 2008)). A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.,” Ashcroft v. Iqbal, 556 U.S. 662, 677-

78 (2009) (quoting Fed. R. Civ. P. 8(a)), and “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678.

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. A plausibility determination is

context specific, and courts must draw on judicial experience and common sense in

evaluating a complaint. See Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9ht Cir.

2014).

      C.     Pro Se Pleadings

      Where, as here, the plaintiff is proceeding pro se, the court has an obligation

                                            4
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 5 of 12



“to construe the pleadings liberally and to afford the [plaintiff] the benefit of any

doubt.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012). But even where the

plaintiff is proceeding pro se, the complaint should be dismissed if it appears

“beyond a doubt that the plaintiff can prove no set of facts in support of his claim.”

See Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1997). A pro se plaintiff must be

given leave to amend unless it is “absolutely clear that the deficiencies of the

complaint cannot be cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202,

1205 (9th Cir. 2007). If it clear that the complaint’s deficiencies cannot be cured by

amendment, dismissal without leave to amend is appropriate. See e.g. Chaset v.

Fleer/Skybox Int’l, 300 F.3d 1083, 1088 (9th Cir. 200); Klamath-Lake

Pharmaceutical Ass’n v. Klamath Medical Services Bureau, 701 F.2d 1276, 1293

(9th Cir. 1983).

                              III.   Kelly’s Allegations

      As Kelly explains it, this case arises out of “a widespread unconstitutional

mask mandate created solely at the hand of defendant’s [sic] library director,

Connie Behe, subject to arbitrary enforcement and improperly enacted by the

county attorney, and library board of director’s [sic], without the authority of the

elected county commission.” (Doc. 2, at 4).




                                           5
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 6 of 12



      Kelly states that he visited the ImagineIF Library several times in October

and November 2020. (Doc. 2, at 8). He claims that he was forced to wear a mask

each time he visited the library, which lowered his oxygen levels and severely

affected his asthma and chronic obstructive pulmonary disease (COPD). (Doc. 2, at

8-9, 11). Kelly alleges that Behe and other librarians, including Defendant Jane

Doe, enforce and “obtain an unconstitutional policy where any patron whom which

does not desire to place a mask upon their face, is forced to remain outside the

confines of the library facility, and utilize an issued laptop computer device outside

and external to the usual standard library facility, in extreme cold weather

conditions.” (Doc. 2, at 9-10).

      Based on these alleged facts, Kelly identifies two claims for relief pursuant

to 42 U.S.C. § 1983. First, he alleges that “a county entitie’s [sic] mask policy,

custom, and practice exists as most unconstitutional, based upon a clear deliberate

indifference to an immediate medical need, sufficing asthma and COPD.” (Doc. 2,

at 12). Second, Kelly alleges the “library defendant’s [sic]” policy of forcing

patrons to wait outside “upon the patrons [sic] refusal to” wear a mask is

unconstitutional. (Doc. 2, at 13).

                                     IV.   Analysis

      As pled, it appears that Kelly’s claims are moot and the Complaint should be

                                           6
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 7 of 12



dismissed for lack of subject matter jurisdiction. Kelly brings this lawsuit in an

apparent attempt to challenge the constitutionality and enforcement of a COVID-

19-related policy requiring patrons at the ImagineIF Library to wear face masks.

      On February 12, 2021, approximately one month after Kelly filed this

lawsuit, Governor Greg Gianforte lifted Montana’s statewide mask mandate. See

Directive Implementing Executive Order 2-2021, publicly available at

https://covid19.mt.gov/Masks-And-Face-Coverings. In addition, information that is

publicly available on ImagineIF Library’s website,

https://imaginiflibraries.org/updates/, demonstrates that the ImagineIf Library’s

mask requirement was lifted effective May 3, 2021.

      In his Complaint, Kelly seeks only declaratory and injunctive relief. He asks

the Court to enter a declaratory judgment finding that Defendants’ mask policy is

unconstitutional. In addition, he requests injunctive relief enjoining Defendants

“from continuing to enforce the unconstitutional mask mandate.” (Doc. 2, at 14).

Given the nature of the relief sought and the lifting of the mask requirement at

issue, Kelly’s claims, as currently pled, are moot and subject matter jurisdiction is

lacking.

      Even if Kelly’s claims are not moot, the Complaint fails to state a claim for

relief. Kelly brings his claims pursuant to 42 U.S.C. § 1983, which “provides a

                                          7
        Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 8 of 12



cause of action for the ‘deprivation of any rights, privileges, or immunities secured

by the Constitution and laws’ of the United States.” Wilder v. Virginia Hosp.

Ass’n, 496 U.S. 498, 508 (1990). Thus, to state a claim under § 1983, “a plaintiff

must allege two elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed by a

person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

        Even construing Kelly’s allegations liberally, the Court is unable to identify

what particular constitutional rights or federal statutes he believes are at issue.

Because the Complaint does not identify what constitutional rights or federal

statutes Defendants allegedly violated, Kelly fails to state a claim for relief under §

1983.

        In addition, to the extent Kelly accuses Defendants of acting with deliberate

indifference to his medical needs by enforcing the mask requirement in violation of

some unspecified constitutional right (Doc. 2, at 2), he fails to state a claim for

relief. While a prisoner may have a cognizable claim under § 1983 for deliberate

indifference to serious medical needs in violation of the Eighth Amendment’s

prohibition against cruel and unusual punishment, Estelle v. Gamble, 429 U.S. 97,

106 (1976), Kelly is not incarcerated and cannot bring such a claim.




                                           8
      Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 9 of 12



      Even if Kelly can show cause why his claims are not moot and amends his

complaint to allege a specific constitutional violation, it is not clear whether this

action can survive the prescreening requirements of § 1915. As one court recently

recognized when dismissing a similar challenge to a library’s mask requirement at

the prescreening stage, “there is no general constitutional right to wear, or to refuse

to wear a face mask in public places,” and “federal, state and local governments

may govern what must worn in public spaces, particularly when the health and

safety of the general public are at issue.” Whitfield v. Cuyahoga County Public

Library Foundation, 2021 WL 1964360, at * 2 (N.D. Ohio May 17, 2021). To the

extent the plaintiff in Whitfield was “challenging a policy of the [defendant]

requiring the use of masks inside the library” on various constitutional grounds, the

court found that the plaintiff failed to state a claim for relief and dismissed the case

pursuant to § 1915(e)(2). Whitfield, 2021 WL 1964360, at *3-4.

                                      V. Conclusion

      The Court has considered whether subject matter jurisdiction exists and

whether Kelly Complaint’s is frivolous, malicious, fails to state a claim, or seeks

solely monetary relief from a defendant who is immune. See 28 U.S.C. §§

1915(e)(2), 1915A. As explained above, Kelly has not met his burden of

establishing subject matter jurisdiction and his allegations, as currently pled, are

                                           9
     Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 10 of 12



insufficient to state a claim and should be dismissed. However, in light of Kelly’s

pro se status, he will be given the opportunity to file an amended complaint and

show cause why his claims are not moot.

      Kelly has also filed a Motion for Preliminary Judgment (Doc. 4), a Motion

for Urgent Hearing and Oral Arguments (Doc. 5), a Motion to Compel (Doc. 6),

and a Motion to Direct Service of the Complaint (Doc. 7). In light of the

jurisdictional and pleading deficiencies identified above, these motions are denied.

      A.     Possible Dismissal

      If Kelly fails to timely comply with every provision of this Order, this case

may be dismissed. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

(court may dismiss an action for failure to comply with any order of the court).

      B.     Address Change

      At all times during the pendency of this action, Kelly must immediately

advise the Court of any change of address and its effective date. Failure to file a

notice of change of address may result in the dismissal of this action for failure to

prosecute under Federal Rule of Civil Procedure 41(b).

      For the reasons discussed above, the Court enters the following:

                                      ORDER




                                          10
     Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 11 of 12



      IT IS ORDERED that Kelley’s motion to proceed in forma pauperis (Doc. 1)

is GRANTED and his filing fee is waived. The Complaint is deemed filed on

January 11, 2021.

      IT IS FURTHER ORDERED that Kelly shall have until July 9, 2021, within

which to file an amended complaint. To survive dismissal, the Amended

Complaint must: (1) include specific factual allegations demonstrating why Kelly’s

claims should not be considered moot in light of the fact that the mask requirement

he complains of is no longer in place, and (2) identify the specific constitutional

rights or federal statutes at issue and otherwise include sufficient allegations to

state a claim for relief under § 1983.

      IT IS FURTHER ORDERED that Kelly’s Motion for Urgent Hearing and

Oral Arguments (Doc. 5), a Motion to Compel (Doc. 6), and Motion to Direct

Service of the Complaint (Doc. 7) are DENIED. The Court will address Kelly’s

Motion for Preliminary Judgment (Doc. 4), if necessary, after Kelly amends his

complaint.

                    DATED this 15th day of June, 2021


                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge


                                          11
Case 9:21-cv-00006-DLC-KLD Document 9 Filed 06/15/21 Page 12 of 12




                                12
